DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on8-1-2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options: 
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or, 
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below: 


/ABDULLAH AL KAWSAR/            Supervisory Patent Examiner, Art Unit 2127                                                                                                                                                                                            





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 18, 21, 28-30, 33, 36, 38, 40, 42, 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman et al (2012/0059825) in view of LaFreniere et al (US 2011/0126251 A1)
Claim 28. Fishman disclose a method comprising: 
prior to outputting of first episode of a series of episodes, causing, by one or more computing devices and based on a popularity associated with the series of episodes, a user device schedule a recording of the first episode (See e.g. [0014] on determining a list of popular content items based on collected information; See e.g. [0015] on obtaining content-related information/event such as currently viewed, being recorded, scheduled, etc.); 
receiving information indicating a plurality of events occurring during the outputting of the first episode (See e.g. [0015] on obtaining content-related information/event such as currently viewed, being recorded, scheduled, etc.); and 
While Fishman disclose trigger recording on new program based on viewing history (which could include a series of episodes including first and second), Fishman fails to explicitly disclose first and second episodes.
LaFreniere disclose set-top box (including PCR) and using social network recommendation (See e.g. abstract, [0019]-[0021])(thereby in the same field of endeavor), and explicitly disclose using past episodes view status to record latest/missing episodes of a program (See [0065]).  
Specifically, LaFreniere disclose prior to outputting of first episode of a series of episodes, causing, by one or more computing devices and based on a popularity of associated with the series of episodes, a user device schedule a recording of the first episode (See [0065] list of upcoming recording selections….For example, section 510 may indicate that a viewing status indicates that a contact has viewed all episodes of season two of Lost except for episode five. The user may automatically be informed of the status when the desired episode is airing or the contact may manually send a request for the content to be recorded.  Examiner Note: upcoming recording means prior to being output); 
causing, based on the plurality of events, the user device to schedule a recording of a second episode of the series of episodes (See e.g. [0065] For example, section 510 may indicate that a viewing status indicates that a contact has viewed all episodes of season two of Lost except for episode five. The user may automatically be informed of the status when the desired episode is airing or the contact may manually send a request for the content to be recorded).
The artisan of ordinary skill, starting with the method of determining popularity of content and triggering of recording of Fishman, would have appreciated the benefit of recoding latest episode based on past viewing history of other episodes as proposed by LaFreniere. The ordinarily-skilled artisan would readily see the benefits of providing relevant contents to the user, which would provide the well-known, predictable, and expected results of personalized entertainment recommendation. The artisan of ordinary skill would have been motivated to combine Fishman with LaFreniere, as proposed above, at least because both are directed to a popularity of entertainment items.
Therefore, a person having ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the method of determining popularity of content of Fishman with the recoding latest episode based on past viewing history of other episodes as proposed by LaFrenier to achieve the well-known and expected benefit of personalized entertainment/hotlist recommendation.

Claim 4. LaFreniere disclose the method of claim 28, wherein causing the user device to schedule the recording of the second episode based on social media likes occurring during the outputting of the first episode (See e.g. [0065] recoding all of a portion during viewing and social network post (i.e. likes)).

Claim 5. LaFreniere disclose the method of claim 28, wherein causing the user device to schedule the recording of the second episodeis based on social media mentions occurring during the outputting of the first episode (See e.g. [0065] on recoding all of a portion during viewing and social network post).

Claim 18. LaFreniere disclose the method of claim 28, further comprising: causing the user device to output an indication of a scheduled time that the second episode is to be sent to the user device (See e.g. [0065] on upcoming recording selections.  Examiner Note: upcoming recording implied scheduled time).

Claim 21. LaFreniere disclose the method of claim 28, wherein causing the user device to schedule the recording of the second episode is based on information  indicating that a plurality of other user devices have outputted the first episode during the outputting of the first episode. (See e.g. [0065] on recoding all of a portion during viewing based on social network currently recording (i.e. other user devices)).

Claim 29. LaFreniere disclose the method of claim 28, wherein the causing the user device to schedule the recording of the second episode  comprises: storing a profile comprising a plurality of rules for scheduling future recordings at the user device; and causing, based on a determination that characteristics of the second episode satisfy one or more of the plurality of rules, the user device to schedule the recording of the second episode  (See e.g. [0027] on user preferences rules. Examiner note: any programmed/scheduled event indicated related rule is being applied/satisfied).

Claim 40. LaFreniere disclose the method of claim 28, wherein the causing the user device to schedule the recording of the second episode is based on a change in a count of scheduled recordings of the series of pisodes (See e.g.  [0065] on upcoming recoding selections. Examiner Note:  it implied a change in count of scheduled recordings).

Claim 42. LaFreniere disclose the method of claim 28, wherein the causing the user device to schedule the recording of the second episode is based on remote control commands associated with the first episode or the series of episodes (See e.g.  [0027]-[0028] on remote control command).

Claim 50. LaFreniere disclose the method of claim 28, wherein the causing the user device to schedule the recording of the second episode is based on a change in tuning behavior of a service associated with the series of episodes (See e.g. [0021] on tuning.  See also media content currently being viewed, recommendations, highest rated content.  Examiner Note: current being viewed implied tuning behavior).

Claim 30. Fishman disclose a method comprising: 
determining, based on a popularity associated with a series of episodes, that a first episode, of the series of episodes is not to be recorded by a user device (See e.g. [0014] on determining a list of popular content items based on collected information; See e.g. [0015] on obtaining content-related information/event such as currently viewed, being recorded, scheduled, etc. Examiner Note: hot list indicated popularity.  See also [0017] where Fishman disclose trigger recording of a certain program as soon as the program go live…based on viewing history.  One of ordinary skill in the art would have understand that the program being record (when goes live) is part of the same program series (based on viewing history).  Put differently, if the viewer viewed a sport program in the past, such program is considered a first episode of the sport program.  Then the program being record would be the second episode of the same sport program. Examiner Note: viewed program, but not being recorded, reads on a first episode, of the series of episodes is not to be recorded by a user device); 
receiving information indicating a plurality of events occurring during outputting of the first episode (See e.g. [0015] on obtaining content-related information/event such as currently viewed, being recorded, scheduled, etc.); and 
While Fishman disclose trigger recording on new program based on viewing history (which could include a series of episodes including first and second), Fishman fails to explicitly disclose first and second episodes.
LaFreniere disclose set-top box (including PCR) and using social network recommendation (See e.g. abstract, [0019]-[0021])(thereby in the same field of endeavor), and explicitly disclose using past episodes view status to record latest/missing episodes of a program (See [0065]).  
Specifically, LaFreniere disclose determining, based on a popularity associated with a series of episodes, that a first episode, of the series of episodes is not to be recorded by a user device (See [0065] list of upcoming recording selections….For example, section 510 may indicate that a viewing status indicates that a contact has viewed all episodes of season two of Lost except for episode five. The user may automatically be informed of the status when the desired episode is airing or the contact may manually send a request for the content to be recorded.  Examiner Note: viewed program, but not being recorded, reads on a first episode, of the series of episodes is not to be recorded by a user device); 
causing, based on the plurality of events, the user device to schedule recording of a second episode of the series of episodes (See e.g. [0065] For example, section 510 may indicate that a viewing status indicates that a contact has viewed all episodes of season two of Lost except for episode five. The user may automatically be informed of the status when the desired episode is airing or the contact may manually send a request for the content to be recorded).
The artisan of ordinary skill, starting with the method of determining popularity of content and triggering of recording of Fishman, would have appreciated the benefit of recoding latest episode based on past viewing history of other episodes as proposed by LaFreniere. The ordinarily-skilled artisan would readily see the benefits of providing relevant contents to the user, which would provide the well-known, predictable, and expected results of personalized entertainment recommendation. The artisan of ordinary skill would have been motivated to combine Fishman with LaFreniere, as proposed above, at least because both are directed to a popularity of entertainment items.
Therefore, a person having ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the method of determining popularity of content of Fishman with the recoding latest episode based on past viewing history of other episodes as proposed by LaFrenier to achieve the well-known and expected benefit of personalized entertainment/hotlist recommendation.

Claim 38. LaFreniere disclose the method of claim 30, further comprising: causing the user device to output an indication of a scheduled time that the second episode is to be sent to the user device (See e.g. [0065] on upcoming recording selections.  Examiner Note: upcoming recording implied scheduled time

Claim 47. LaFreniere disclose the method of claim 30, wherein the events comprise one or more of: social media likes associated with a plurality of episodes transmitted before the second episode (See e.g. [0065] recoding all of a portion during viewing and social network post (i.e. likes));
social media mentions associated with the plurality of episodes transmitted before the second episode (See e.g. [0065] on recoding all of a portion during viewing and social network post); 
time durations during which other user devices outputted the first episode (See e.g. [0065] on recoding all of a portion being viewed.  Examiner note: viewed time implied duration);
a change in a popularity score associated with the series of episodes (See e.g. [0065] on recoding all of a portion being viewed including episodes.  Examiner note: viewed content implied popularity score);
 a change in an amount of scheduled recordings of the series of episodes (See e.g. [0065] on recoding all of a portion being viewed including episodes.  Examiner note: viewed content implied changed in popularity score); 
digital video recorder (DVR) commands associated with the series of episodes or the plurality of episodes transmitted before the second episode (See e.g. [0065] on DVR recording/command before/when latest episode is aired);
tuning behavior of a service associated with the series of episodes (See e.g. [0021] on tuning. See also media content currently being viewed, recommendations, highest rated content.  Examiner Note: current being viewed implied tuning behavior); 
a change in a quantity of views of the plurality of episodes transmitted before the second episode (See e.g. [0065] on upcoming recording selections.  Examiner Note: upcoming recording implied change in quantity of views/recording);
activities associated with the plurality of episodes transmitted before the second episode or the series of episodes on one or more social networks (See e.g. [0065] recoding (activity associated with) all of a portion of episodes and social network post); or
remote control commands associated with the plurality of episodes transmitted before the second episode or the series of episodes (See e.g.  [0027]-[0028] on remote control command. See e.g. [0065] on DVR recording/command before/when latest episode is aired and /or specify programs or content to be recorded.  Examiner note: programs to be record implied before it is aired).

Claim 33. Fishman disclose a method comprising: 
receiving, while a first episode, of a series of episodes is being sent to a user device, data indicating a plurality of events associated with the first episode (See e.g. [0014] on determining a list of popular content items based on collected information; See e.g. [0015] on obtaining content-related information/event such as currently viewed, being recorded, scheduled, etc.); 
While Fishman disclose trigger recording on new program based on viewing history (which could include a series of episodes including first and second), Fishman fails to explicitly disclose first and second episodes.
LaFreniere disclose set-top box (including PCR) and using social network recommendation (See e.g. abstract, [0019]-[0021])(thereby in the same field of endeavor), and explicitly disclose using past episodes view status to record latest/missing episodes of a program (See [0065]).  
Specifically, LaFreniere disclose receiving, while a first episode, of a series of episodes is being sent to a user device, data indicating a plurality of events associated with the first episode (See e.g. [0021] For example, the viewing information may include media content currently being viewed, recommendations, highest rated content, historical viewing preferences, and other similar information. The viewing information may include links that tune the set-top box directly to the specified media content, download the media content, indicate a playback time available to the user, or otherwise make available or provide information regarding the media content.  See also [0065] For example, section 510 may indicate that a viewing status indicates that a contact has viewed all episodes of season two of Lost except for episode five. The user may automatically be informed of the status when the desired episode is airing or the contact may manually send a request for the content to be recorded.  Examiner Note: content current being viewed reads on “while a first episode, of a series of episodes is being sent to a user device”); 
causing, based on the plurality of events and at the user device, output of a user interface comprising an option to record a second episode of the series of episodes (See e.g. [0065] For example, section 510 may indicate that a viewing status indicates that a contact has viewed all episodes of season two of Lost except for episode five. The user may automatically be informed of the status when the desired episode is airing or the contact may manually send a request for the content to be recorded.  Examiner Note: informing user indicated an option is being output to a user interface);
receiving, from the user device, a selection for recording the second episode (See e.g. [0065] For example, section 510 may indicate that a viewing status indicates that a contact has viewed all episodes of season two of Lost except for episode five. The user may automatically be informed of the status when the desired episode is airing or the contact may manually send a request for the content to be recorded.  Examiner Note: the manually sent command indicated a selection for recording);
causing, based on the selection, the user device to record the second episode (See e.g. [0065] For example, section 510 may indicate that a viewing status indicates that a contact has viewed all episodes of season two of Lost except for episode five. The user may automatically be informed of the status when the desired episode is airing or the contact may manually send a request for the content to be recorded).
The artisan of ordinary skill, starting with the method of determining popularity of content and triggering of recording of Fishman, would have appreciated the benefit of recoding latest episode based on past viewing history of other episodes as proposed by LaFreniere. The ordinarily-skilled artisan would readily see the benefits of providing relevant contents to the user, which would provide the well-known, predictable, and expected results of personalized entertainment recommendation. The artisan of ordinary skill would have been motivated to combine Fishman with LaFreniere, as proposed above, at least because both are directed to a popularity of entertainment items.
Therefore, a person having ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the method of determining popularity of content of Fishman with the recoding latest episode based on past viewing history of other episodes as proposed by LaFrenier to achieve the well-known and expected benefit of personalized entertainment/hotlist recommendation.

Claim 36 is drawn to claim 47 and is rejected for the same reasons.  

Claims 48-49 are drawn to claim 29 and are rejected for the same reasons.  

Claim Rejections - 35 USC § 103
Claims 7, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman et al (2012/0059825) in view of LaFreniere et al (US 2011/0126251 A1), and further in view of Ketkar (US 2013/0030587 A1)
Claims 7 and 37: Fishman disclose content including free program or video on demand, but fails to explicitly disclose free content is being “linearly scheduled”.
Ketkar disclose social media program recommendation and DVR (See [0034]).  Ketkar also disclose one can access linearly scheduled program ([0064]) in addition to non-linear type such as video on demand.
As such, one of ordinary skill in the art would have understand the free video being broadcasted is linearly scheduled program.
As such, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention that 1) the free video being broadcasted is linearly scheduled program; 2) to modify the access to free video of Fishman to incorporate linearly scheduled episodes of Ketkar.  Given the fact programs can be accessed in linear/non-linear (video on demain), one having ordinary skill in the art would have been motivated to make this obvious modification with predictable result of wherein the series of episodes comprises linearly-scheduled episodes.

Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fishman et al (2012/0059825) in view of LaFreniere et al (US 2011/0126251 A1), and further in view of Spivack (2011/0289422)
Regarding claim 10, Fishman teach the method of claim 30 but do not teach updating an advertising rate. Spivack teaches “determining, based on the updated predicted popularity, a updated advertising rate” (Spivack ¶¶0204-0205, “A temporal index can include, or be used for recording, generating, computing, or relating to, analytics data and other data that provides information for conducting predictive analytics about audience demand and projected audience attendance for online events, user behavior with respect to online events, advertisements, or event tickets. … In some instances, the temporal index can include or be used for generating, computing, or relating to, analytics data and other data that can be useful to advertisers for targeting and optimizing ad buys for online event inventory at various Internet addresses. In one embodiment, the temporal index can include or be used for generating, computing, or relating to, analytics data and other data that can be useful to publishers and/or sellers of online advertising inventory pricing and selling their advertising inventory based on demand…” Analytics data used to buy / sell advertising can be based on predicted user behavior and on predicted user demand for content available in a particular time slot.).
The artisan of ordinary skill, starting with the method of determining popularity of content of Fishman, would have appreciated the benefit of updating an advertising rate during the sending of an item and as the predicted popularity changes as proposed by Spivack. The ordinarily-skilled artisan would readily see the benefits of adjusting advertising costs, which would provide the well-known, predictable, and expected results of maximizing ad revenue. The artisan of ordinary skill would have been motivated to combine Fishman with Spivack, as proposed above, at least because both are directed to a popularity of entertainment items.
Therefore, a person having ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the method of determining popularity of content of Fishman with the advertising cost adjustment of Spivack to achieve the well-known and expected benefit of receiving optimal revenue for new media items.

Claim Rejections - 35 USC § 103
Claim 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman et al (2012/0059825) in view of LaFreniere et al (US 2011/0126251 A1), and further in view of Reneris (2010/0272414).
Regarding claims 51-52, Fishman do not teach automatically deleting stored episode. Reneris teaches “automatically deleting the second episode from the user device after the second episode has been stored at the user device for a threshold quantity of time.” (Reneris [0035], “For example, the standalone PVR 116 may perform some tasks autonomously while the standalone computer 110 has the ability to communicate with the PVR using an appropriate protocol and provide commands such as to schedule a recording and delete a recording”).
The artisan of ordinary skill, starting with the method of determining popularity of content of Fishman, would have appreciated the benefit of automatically deleting stored episode as proposed by Reneris. The ordinarily-skilled artisan would readily see the benefits of deleting a recording to save space, which would provide the well-known, predictable, and expected results. 
Therefore, a person having ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the method of determining popularity of content of Fishman with the automatically deleting stored episode as proposed by Reneris to achieve the well-known and expected benefit of space saving.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Angiolillo et al (US 20090007179 A1) disclose set-top box (including PCR) and using social network for program sorting (See e.g. abstract, [0019]-[0024]), broadcasting information and recording option including previous and next episode ([0037]-[0038]), rating for each episode ([0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/Primary Examiner, Art Unit 2127